Gray, C. J.
By the St. of 1869, c. 410, entitled “ an act to establish certain rules for .the construction of repealing statutes,” it is enacted that “in the construction of all statutes hereafter enacted the following rules shall be observed, unless such construction would be repugnant to the express terms of the same statute.”- The general rules so established are to be deemed part of every repealing statute since passed, as much as if expressly inserted therein, unless the later statute clearly manifests a different intention. One of these rules is that the repeal of an act shall not affect any prosecution pending at the time of the repeal for an. offence committed under the act repealed. The St. of 1876, c. 172, § 4, which simply enacts that the St. of 1874, c. 856, “ is hereby repealed,” does not therefore affect this prosecution, which was pending under the St. of 1874 when the_St. of 1876 was passed. ¡Exceptions overruled.